 



Exhibit 10.1
BRADY CORPORATION
DIRECTORS’ DEFERRED COMPENSATION PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005
ARTICLE I
INTRODUCTION
     For periods prior to calendar year 2005, Brady Corporation has maintained
the Brady Corporation Directors’ Deferred Compensation Plan by means of a series
of individual deferred compensation agreements with covered directors. This
document amends and restates those prior agreements effective as of January 1,
2005 with respect to both investment and distribution of amounts deferred before
2005 and after 2004 and with respect to rules for making deferrals after 2004.
This document is intended to comply with the provisions of Section 409A of the
Internal Revenue Code and shall be interpreted accordingly. If any provision or
term of this document would be prohibited by or inconsistent with the
requirements of Section 409A of the Code, then such provision or term shall be
deemed to be reformed to comply with Section 409A of the Code.
ARTICLE II
DEFINITIONS
     The following definitions shall be applicable throughout the Plan:
     2.1 “Account” means the account credited from time to time with bookkeeping
amounts equal to the portions of a Participant’s compensation deferred pursuant
to Section 3.1 and earnings credited on such amounts in accordance with
Article IV.
     2.2 “Administrator” means the Board of Directors of Brady Corporation.
     2.3 “Beneficiary” means the person, persons, or entity designated by the
Participant to receive any benefits payable under the Plan on or after the
Participant’s death. Each Participant shall be permitted to name, change or
revoke the Participant’s designation of a Beneficiary in writing on a form and
in the manner prescribed by the Corporation; provided, however, that the
designation on file with the Corporation at the time of the Participant’s death
shall be controlling. Should a Participant fail to make a valid Beneficiary
designation or leave no named Beneficiary surviving, any benefits due shall be
paid to such Participant’s spouse, if living; or if not living, then any
benefits due shall be paid to such Participant’s estate. A Participant may
designate a primary beneficiary and a contingent beneficiary; provided, however,
that the Corporation may reject any such instrument tendered for filing if it
contains successive beneficiaries or contingencies unacceptable to it. If all
Beneficiaries who survive Participant shall die before receiving the full
amounts payable hereunder, then the payments shall be paid to the estate of the
Beneficiary last to die.
     2.4 “Code” means the Internal Revenue Code of 1986, including any
subsequent amendments.

 



--------------------------------------------------------------------------------



 



     2.5 “Corporation” means Brady Corporation.
     2.6 “Distribution Date” means the date specified by the Participant
pursuant to Section 6.2 upon which distribution shall be made or commenced
following the Participant’s Separation from Service or In-Service Payment Event
Date, as the case may be. The Distribution Date selected by the Participant must
be on the first day of a calendar quarter and may be no later than 12 months
after the Participant’s Separation from Service or In-Service Payment Event
Date, whichever is the cause of the distribution. If the distribution is payable
other than in a single installment, subsequent installments shall be paid on
anniversaries of the Distribution Date.
     2.7 “In-Service Payment Event Date” means the date, if any, specified by
the Participant pursuant to Section 6.2 as the reference date following which
distribution of his Account shall begin. An In-Service Payment Event Date may be
no earlier than January 1, 2007.
     2.8 “Participant” means a director of Brady Corporation currently eligible
to make deferrals (an “Active Participant”) and any former director who
previously participated in the Plan and is entitled to benefits.
     2.9 “Payment Event” means the earlier of the date of a Participant’s
Separation From Service or the date the Participant specifies as his In-Service
Payment Event Date.
     2.10 “Plan” means the Brady Corporation Directors’ Deferred Compensation
Plan, as set forth herein and as it may be amended from time to time.
     2.11 “Plan Year” means the calendar year.
     2.12 “Separation from Service” means expiration or termination of the
arrangement with the Corporation pursuant to which the Participant performed
services as a director of the Corporation if such expiration or termination
constitutes a good faith and complete termination of the relationship and all
other independent contractor relationships the Participant has with the
Corporation. A good faith and complete termination of a relationship shall not
be deemed to have occurred if the Corporation anticipates a renewal of a
contractual relationship or anticipates that the Participant shall become an
employee of the Corporation. For this purpose, the Corporation is considered to
anticipate the renewal of a contractual relationship with the Participant if it
intends to contract again for the services provided under the expired
arrangement, and neither the Corporation nor the Participant has eliminated the
Participant as a possible provider of services under any such new arrangement.
Further, the Corporation is considered to intend to contract again for the
services provided under an expired arrangement if the Corporation’s doing so is
conditioned only upon incurring a need for the services, the availability of
funds or both. The foregoing requirements are deemed satisfied if no amount will
be paid to the Participant before a date at least 12 months after the day on
which the arrangement expires pursuant to which the Participant performed
services for the Corporation (or, in the case of more than one arrangement, all
such arrangements expire) and no amount payable to the Participant on that date
will be paid to the Participant if, after the expiration of the arrangement (or
arrangements) and before that date, the Participant performs services for the
Corporation as a director or other independent contractor or an employee).
     2.13 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or the
Participant’s spouse or dependent (as defined in Section 152(a) of the Code),
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster), or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. For example, the imminent foreclosure of or eviction from
the Participant’s primary residence may constitute an Unforeseeable Emergency.
In addition, the need to

-2-



--------------------------------------------------------------------------------



 



pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute an Unforeseeable
Emergency. Finally, the need to pay for funeral expenses of a spouse or a
dependent (as defined in Code section 152(a)) may also constitute an
Unforeseeable Emergency. Except as otherwise provided above, the purchase of a
home and the payment of college tuition are not Unforeseeable Emergencies.
Whether a Participant is faced with an Unforeseeable Emergency is to be
determined based on the relevant facts and circumstances of each case.
ARTICLE III
DEFERRALS
     3.1 Deferral Elections. An Active Participant may elect to defer a
specified percentage of his fees for services performed as a director of the
Corporation during a Plan Year by completing and filing such forms as required
by the Corporation prior to the first day of the Plan Year. A Participant’s
deferrals shall be taken at a uniform percentage rate from each of the payments
made to him by the Corporation during the Plan Year. Compensation deferred shall
be retained by the Corporation, credited to the Participant’s Account pursuant
to Section 4.1 and paid in accordance with the terms and conditions of the Plan.
A director who is not already eligible to participate in any other deferred
compensation plan of the account balance type sponsored by the Corporation who
becomes an Active Participant for the first time during a Plan Year (i.e., first
becomes a director) may within 30 days after the effective date of participation
make an election to defer a specified percentage of compensation to be paid to
him for services to be performed subsequent to the deferral election.
     3.2 Continued Effect of Elections. An Active Participant’s deferral
election with respect to a Plan Year under Section 3.1 shall be irrevocable
after the last date upon which it may be filed pursuant to Section 3.1 and shall
continue in effect each subsequent Plan Year until prospectively revoked or
amended in writing. For a revocation or amendment to be effective with respect
to payments during a Plan Year, it must be filed by the last date for which an
effective deferral election is permitted to be filed with respect to those
payments under Section 3.1.
     3.3 Prior Deferral Elections. Any deferral election made prior to calendar
year 2005 under an individual agreement shall be treated as a deferral election
described in Section 3.1 and shall continue in effect until modified as
described in Section 3.2 above unless modified earlier pursuant to
Section 8.12(a) below.
     3.4 Unforeseeable Emergency. In the event that a Participant makes
application for a hardship distribution under Section 6.3 and the Administrator
determines that an Unforeseeable Emergency exists, all deferral elections
otherwise in effect under this Article III shall immediately terminate upon such
determination. To resume deferrals thereafter, a Participant must make an
election satisfying the provisions of Section 3.1, as the case may be, as those
provisions apply to someone who is already an Active Participant in the Plan.
ARTICLE IV
ACCOUNTS
     4.1 Credits to Account. Bookkeeping amounts equal to the amounts deferred
by a Participant pursuant to Section 3.1 shall be credited to such Participant’s
Deferral Account as soon as practicable

-3-



--------------------------------------------------------------------------------



 



after the deferred compensation would otherwise have been paid to such
Participant in the absence of deferral.
     4.2 Valuation of Account.
     (a) The Participant’s Account shall be credited or charged with deemed
earnings or losses as if it were invested in accordance with paragraph
(b) below.
     (b) (i) The investment funds available hereunder for the deemed investment
of the Account shall be the Brady Stock Fund and such other funds as the
Administrator shall from time to time determine. However, in no event shall the
Corporation be required to make any such investment in the Brady Stock Fund or
any other investment fund and, to the extent such investments are made, such
investments shall remain an asset of the Corporation subject to the claims of
its general creditors.
     (ii) On the date credited to the Participant’s Account, deferrals shall be
deemed to be invested in one or more of the investment funds designated by the
Participant for such deemed investment. Once made, the Participant’s investment
designation shall continue in effect for all future deferrals until changed by
the Participant. Any such change may be prospectively elected by the Participant
at the times established by the Administrator, which shall be no less frequently
than quarterly, and shall be effective only for deferrals, credited from and
after its effective date. Until such time as the Administrator takes action to
the contrary, such changes may be elected at the same times as changes may be
elected with respect to the Brady Matched 401(k) Plan.
     (iii) The portion of a Participant’s Account invested in the Brady Stock
Fund shall be called the Brady Stock Sub-account. The remaining portion of the
Participant’s Account shall be referred to as the General Investment
Sub-account.
     (iv) A Participant’s balance in the Brady Stock Fund shall be determined as
though the Participant’s deferrals allocated to that Fund are invested in shares
of Class A non-voting common stock of Brady Corporation by purchase at the fair
market value price of such stock on the date the deferrals are credited to the
Participant’s Brady Stock Fund Sub-account.
     (v) The value of the Brady Stock Sub-account on any particular date will be
based upon the value of the shares of Class A non-voting common stock of Brady
Corporation which the sub-account is deemed to hold on that date. The shares of
such stock deemed to be held in such sub-account shall be credited with
dividends at the time they are credited with respect to actual shares of Class A
non-voting common stock of Brady Corporation and such dividends shall be deemed
to be used to purchase additional shares of Class A non-voting common stock of
Brady Corporation on the day following the crediting of such dividends at the
then fair market value price of such stock. The sub-account shall also be
credited from time to time with additional shares of Class A non-voting common
stock of Brady Corporation equal in number to the number of shares granted in
any stock dividend or split to which the holder of a like number of shares of
Class A non-voting common stock would be entitled. All other distributions with
respect to shares of Class A non-voting common stock of Brady Corporation shall
be similarly applied. In the event of a distribution of preferred stock, such
preferred stock shall be valued at its par value (or its voluntary liquidating
price, if it does not have a par value).

-4-



--------------------------------------------------------------------------------



 



     (vi) The valuation of the funds held in the General Investment Sub-account
shall be accomplished in the same manner as though the deemed investment in such
funds had actually been made and are valued at their fair market value price on
valuation dates hereunder.
     (vii) A Participant’s Account shall be valued as of December 31 each year
and at such other times established by the Administrator, which shall be no less
frequently than quarterly. Until such time as the Administrator takes action to
the contrary, such valuation shall be at the same time as valuations made of
Brady matched 401(k) plan assets.
     (viii) All elections and designations under this section shall be made in
accordance with procedures prescribed by the Administrator. The Administrator
may prescribe uniform percentages for such elections and designations.
     (ix) A Participant may prospectively elect to reallocate his Account
balance among the investment funds at the times established by the
Administrator, which shall be no less frequently than quarterly. Until such time
as the Administrator takes action to the contrary, such changes may be elected
at the same times as changes may be elected with respect to the Brady Matched
401(k) Plan. Notwithstanding any other provision of this Plan to the contrary, a
Participant may not make (i) any election or transaction in the Brady Stock Fund
at a time when the Participant is in possession of any material non-public
information or at a time not permitted under the Corporation’s policy on insider
trading or (ii) an opposite way election with respect to the Brady Stock Fund
within six months of a prior election regarding the Brady Stock Fund.
     (x) Notwithstanding subparagraph (ix) above, from and after May 1, 2006, a
Participant may not shift any amounts from his Brady Stock Sub-account to his
General Investment Sub-account or vice-versa. The preceding sentence shall not
apply to a Participant who has had a Separation from Service prior to May 1,
2006. A Participant shall, on or after February 16, 2006 and prior to May 1,
2006, be entitled to reallocate up to 50% of the balance of the portion of his
Account attributable to pre-2004 deferrals from investments in the Brady Stock
Fund to the other investment funds available hereunder; and, thereafter, the
portion of such account attributable to pre-2004 deferrals held in the Brady
Stock Fund must remain in the Brady Stock Fund but the director may continue to
make new investment choices from among available investment funds with respect
to remaining portions of that account. The preceding sentence shall not apply to
a Participant who has a Separation from Service before reallocation under such
sentence has taken place.
     (c) The Corporation shall provide annual reports to each Participant
showing (a) the value of the Account as of the most recent December 31st,
(b) the amount of deferral made by the Participant for the Plan Year ending on
such date and (c) the amount of any investment gain or loss and the costs of
administration credited or debited to the Participant’s Account.
     (d) Notwithstanding any other provision of this Agreement that may be
interpreted to the contrary, the deemed investments are to be used for
measurement purposes only and shall not be considered or construed in any manner
as an actual investment of the Participant’s Account balance in any such fund.
In the event that Brady Corporation or the trustee of any grantor trust which
Brady Corporation may choose to establish to finance some or all of its
obligations hereunder, in its own discretion, decides to invest funds in any or
all of the funds, the Participant shall have no rights in or to such investments
themselves. Without limiting the foregoing, the

-5-



--------------------------------------------------------------------------------



 



Participant’s Account balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on the Participant’s behalf by the
Corporation or any trust; the Participant shall at all times remain an unsecured
creditor of the Corporation.
ARTICLE V
VESTING
     5.1 Full Vesting. A Participant shall be fully vested and nonforfeitable at
all times in his or her Account hereunder.
ARTICLE VI
MANNER AND TIMING OF DISTRIBUTION
     6.1 Payment of Benefits. After a Participant’s Payment Event the
Participant’s Account shall be paid to the Participant (or in the event of the
Participant’s death, to the Participant’s Beneficiary). Payment shall be made in
a Single Sum or Installments as specified in the Participant’s payment election
pursuant to Section 6.2:
     (i) Single Sum. A single sum distribution of the value of the balance of
the Account on the Distribution Date following the Participant’s Payment Event.
If the Participant receives a single sum distribution before Separation from
Service with the result that additional amounts are subsequently deposited in
the Participant’s Account, a distribution shall be made on each succeeding
Distribution Date of the entire value of the then balance of the Account.
     (ii) Installments. The value of the balance of the Account shall be paid in
annual installments on the Distribution Date each year with the first of such
installments to be paid on the Distribution Date following the Participant’s
Payment Event. Annual installments shall be paid in one of the alternative
methods specified below over the number of years selected by the Participant in
the payment election made pursuant to Section 6.2, but not to exceed 10. The
earnings (or losses) provided for in Section 4.2 shall continue to accrue on the
balance remaining in the Account during the period of installment payments. The
alternative methods available are as follows:
     (A) Fractional Method. The annual installment shall be calculated by
multiplying the value of the Account by a fraction, the numerator of which is
one, and the denominator of which is the remaining number of annual payments due
the Participant. By way of example, if the Participant elects a 10 year annual
installment method, the first payment shall be one-tenth (1/10) of the Account
balance. The following year, the payment shall be one-ninth (1/9) of the Account
balance. Further, regardless of the method selected by the Participant, the
final installment payment will include 100% of the then remaining Account value.
     (B) Percentage or Fixed Dollar Method. The annual installment shall be
calculated by multiplying the value of the Account, in the case of the
percentage method, by the percentage selected by the Participant and paying out
the resulting amount or, in the case of the fixed dollar method, by paying out
the

-6-



--------------------------------------------------------------------------------



 



fixed dollar amount selected by the Participant for the number of years selected
by the Participant. However, in the event the dollar amount selected is more
than the value of the Account in any given year, the entire value of the Account
will be distributed. Further, regardless of the method selected by the
Participant, the final installment payment will include 100% of the then
remaining Account value.
     (iii) In Cash or In Stock. Prior to May 1, 2006 all payments shall be made
in cash, except that amounts held in the Brady Stock Sub-account attributable to
pre-2004 deferrals shall be distributed by means of Class A non-voting common
stock of Brady Corporation. From and after May 1, 2006, payments shall be made
in cash and/or Class A non-voting common stock of Brady Corporation pursuant to
the following:
     (A) If distribution is made in a single sum, the value of the portion of
the Participant’s Account which consists of the General Investment Sub-account
shall be paid in cash while the value of the portion of the Account which
consists of the Brady Stock Sub-account shall be paid by distributing the number
of shares of Class A non-voting stock of Brady Corporation which represent the
number of deemed shares held in the Brady Stock Sub-Account, except, however,
that any fractional shares shall be valued and distributed in cash.
     (B) If distribution is made in installments, a portion of each installment
shall be distributed in cash and a portion in Class A non-voting shares of
common stock of Brady Corporation. The portion to be distributed in cash shall
be that portion of the total installment payment which is the same percentage as
derived by dividing the value of the Balance in the General Investment
Sub-account by the value of the total Account balance and the portion to be
distributed in stock shall be the same percentage as determined by dividing the
value of the balance of the Brady Stock Sub-account by the value of the total
Account balance. The number of shares of Class A non-voting shares of common
stock of Brady Corporation to be distributed shall be the number having the same
value as the portion of the installment to be paid in such stock, except,
however, that any fractional shares shall be distributed in cash.
     6.2 Payment Election. An individual who first becomes a Participant at the
beginning of a Plan Year shall, prior to his date of participation, complete a
payment election form specifying the form of payment applicable to such
Participant’s Account under the Plan, whether an In-Service Payment Event Date
shall apply and the applicable Distribution Date. An individual who first
becomes a Participant other than on the first day of a Plan Year shall, no later
than 30 days after the effective date of participation, complete a payment
election form specifying the form of payment applicable to such Participant’s
Account, whether an In-Service Payment Event Date shall apply and the applicable
Distribution Date; provided, however, that if such Participant is already a
participant in any other nonqualified plan or plans sponsored by the Corporation
of the account balance type, the most recent payment election with respect to
any one of those plans shall be the form of payment election deemed elected
under this Plan regardless of whether the individual elects a different form of
payment during that initial 30 day period, there shall be no In-Service Payment
Event Date, and the Distribution Date shall be the same distribution date which
would apply under that other plan. A “payment election form” shall mean the form
established from time to time by the Administrator which a Participant
completes, signs and returns to the Administrator to make an election under the
Plan. To the extent authorized by the Administrator, such form may be provided
electronically and, in such case, need not be signed by the Participant. A
Participant may change the form of payment, or change a previously elected
In-Service Payment Event Date and/or applicable Distribution Date by completing
and filing a new payment election

-7-



--------------------------------------------------------------------------------



 



form with the Corporation, and the payment election form on file with the
Corporation as of the date of the Participant’s Payment Event shall be
controlling. Notwithstanding the foregoing, a payment election form changing the
Participant’s form of payment or changing a previously elected In-Service
Payment Date and/or applicable Distribution Date shall not be effective if the
Participant has a Payment Event within twelve months after the date on which the
election change is filed with the Corporation. Any change in the In-Service
Payment Event Date must have the effect of delaying the In-Service Payment Event
Date to a date which is at least five (5) years after the In-Service Payment
Event Date previously in effect. Any change in payment method must have the
effect of delaying the commencement of payments to a date which is at least five
(5) years after the initially scheduled commencement date of payment previously
in effect. Any change in the Distribution Date must have the effect of delaying
the commencement of payments to a date which is at least five (5) years after
the initially scheduled Distribution Date. Any change in the In-Service Payment
Event Date must have the effect of delaying the In-Service Payment Event Date to
a date which is at least five (5) years after the In-Service Payment Event Date
previously in effect. For purposes of compliance with Code Section 409A, a
series of installment payments is designated as a single payment rather than a
right to a series of separate payments; therefore, a Participant who has elected
(or is deemed to have elected) any option under Section 6.1(a)(i) or (ii) may
substitute any of the other options for the option originally selected as long
as the foregoing one-year and five year rules are satisfied. A switch from the
percentage method to the fixed dollar method or vice versa and a switch from
either of those methods to the fractional method or vice versa is considered a
substitution of a new option for the original option for purposes of this rule
even if the number of yearly installments is not changed. The five year delay
rule does not apply if the revised payment method applies only upon the
Participant’s death or disability. For this purpose, “disability” means that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months.
     6.3 Financial Hardship. A partial or total distribution of the
Participant’s Account shall be made prior to a Payment Event upon the
Participant’s request and a demonstration by the Participant of severe financial
hardship as a result of an Unforeseeable Emergency. Such distribution shall be
made in a single sum as soon as administratively practicable following the
Administrator’s determination that the foregoing requirements have been met. In
any case, a distribution due to Unforeseeable Emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under Section 3.1.
Distributions because of an Unforeseeable Emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution). Determinations of
amounts reasonably necessary to satisfy the emergency need must take into
account any additional compensation that is available because of cancellation of
a deferral election under Section 3.1 upon a payment due to an Unforeseeable
Emergency. The payment may be made from any arrangement in which the Participant
participates that provides for payment upon an Unforeseeable Emergency, provided
that the arrangement under which the payment was made must be designated at the
time of payment.
     6.4 Delayed Distribution.
     (a) A payment otherwise required under this Article VI shall be delayed if
the Corporation reasonably anticipates that the making of the payment will
violate a term of a loan agreement to which the Corporation is a party, or other
similar contract to which the Corporation is a party, and such violation will
cause material harm to the Corporation; provided, however, that payments shall
be made on the earliest date on which the Corporation reasonably anticipates
that the making of the payment will not cause such violation, or such violation
will not cause material

-8-



--------------------------------------------------------------------------------



 



harm to the Corporation, and provided that the facts and circumstances indicate
that the Corporation entered into the loan agreement (including such covenant)
or other similar contract for legitimate reasons, and not to avoid the
restrictions on deferral elections and subsequent deferral elections under Code
Section 409A.
     (b) A payment otherwise required under this Article VI shall be delayed if
the Corporation reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law; provided, however, that
payments shall nevertheless be made on the earliest date on which the
Corporation reasonably anticipates that the making of the payment will not cause
such violation. (The making of a payment that would cause inclusion in gross
income or the applicability of any penalty provision or other provision of the
Code is not treated as a violation of applicable law.)
     (c) A payment otherwise required under this Article VI shall be delayed
upon such other events and conditions as the Internal Revenue Service may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.
     6.5 Inclusion in Income Under Section 409A. Notwithstanding any other
provision of this Article VI, in the event this Plan fails to satisfy the
requirements of Code Section 409A and regulations thereunder with respect to any
Participant, there shall be distributed to such Participant as promptly as
possible after the Administrator becomes aware of such fact of noncompliance
such portion of the Participant’s Account balance hereunder as is included in
income as a result of the failure to comply, but no more. Any such distribution
shall be taken on a pro rata basis from the Participant’s General Investment
Sub-account and Brady Stock Sub-account in the manner described in
Section 6.1(a)(iv)(B).
     6.6 Domestic Relations Order. Notwithstanding any other provision of this
Article VI, payments shall be made from an account of a Participant in this Plan
to such individual or individuals (other than the Participant) and at such times
as are necessary to comply with a domestic relations order (as defined in Code
Section 414(p)(1)(B)). Any such distribution shall be taken on a pro rata basis
from the Participant’s General Investment Sub-account and Brady Stock
Sub-account in the manner described in Section 6.1(a)(iv)(B).
     6.7 De Minimis Amounts. Notwithstanding any other provision of this
Article VI, a Participant’s Account balance shall automatically be distributed
to the Participant on or before the later of December 31 of the calendar year in
which occurs the Participant’s Separation from Service or the 15th day of the
third month following the Participant’s Separation from Service if the total
amount in such Account balance at the time of distribution, when aggregated with
all other amounts payable to the Participant under all arrangements benefiting
the Participant described in Section 1.409A-1(c) or any successor thereto, do
not exceed $10,000. The foregoing lump sum payment shall be made automatically
and any other distribution elections otherwise applicable with respect to the
individual in the absence of this provision shall not apply.
ARTICLE VII
ADMINISTRATION
     7.1 Administrator. The Plan shall be administered by the Administrator,
which shall be the Corporation’s Board of Directors. The Administrator shall
have all authority that may be appropriate for administering the Plan, including
the authority to adopt rules and regulations for the conduct of its affairs and
for implementing, amending and carrying out the Plan, interpreting the
provisions of the Plan and determining a Participant’s entitlement to benefits
hereunder. The Administrator shall be entitled to rely

-9-



--------------------------------------------------------------------------------



 



upon the Corporation’s records as to information pertinent to calculations or
determinations made pursuant to the Plan.
     The Administrator may also delegate any of its clerical or other
administrative duties to one or more officers or employees of the Corporation,
who may assist the Administrator in the performance of any of its functions
hereunder. In the event of such delegation, a reference to the Administrator
shall be deemed to refer to such officer(s) or employee(s).
     7.2 Authority of Administrator. The Administrator shall have full and
complete discretionary authority to determine eligibility for benefits under the
Plan, to construe the terms of the Plan and to decide any matter presented
through the claims procedure. Any final determination by the Administrator shall
be binding on all parties and afforded the maximum deference allowed by law. If
challenged in court, such determination shall not be subject to de novo review
and shall not be overturned unless proven to be arbitrary and capricious based
upon the evidence considered by the Administrator at the time of such
determination.
     7.3 Administrator Actions. The Administrator may authorize one or more of
its members to execute on its behalf instructions or directions to any
interested party, and any such interested party may rely upon the information
contained therein. The members may also act at a meeting or by unanimous written
consent. A majority of the members shall constitute a quorum for the transaction
of business and shall have full power to act hereunder. All decisions shall be
made by vote of the majority present at any meeting at which a quorum is
present, except for actions in writing without a meeting, which must be
unanimous.
     7.4 Minor or Incompetent Payees. If a person to whom a benefit is payable
is a minor or is otherwise incompetent by reason of a physical or mental
disability, the Corporation may cause the payments due to such person to be made
to another person for the first person’s benefit without any responsibility to
see to the application of such payment. Such payments shall operate as a
complete discharge of the obligations to such person under the Plan.
     7.5 No Liability. Except as otherwise provided by law, neither the
Administrator, nor any member thereof, nor any director, officer or employee of
the Corporation involved in the administration of the Plan shall be liable for
any error of judgment, action or failure to act hereunder or for any good faith
exercise of discretion, excepting only liability for gross negligence or willful
misconduct. The Corporation shall hold harmless and defend any individual in the
employment of the Corporation and any director of the Corporation against any
claim, action or liability asserted against him in connection with any action or
failure to act regarding the Plan, except as and to the extent that any such
liability may be based upon the individual’s own gross negligence or willful
misconduct. This indemnification shall not duplicate but may supplement any
coverage available under any applicable insurance.
     7.6 Claims Procedure.
     (a) If the Participant or the Participant’s Beneficiary (hereinafter
referred to as a “Claimant”) is denied all or a portion of an expected benefit
under the Plan for any reason, he or she may file a claim with the Administrator
or its designee. The Administrator or its designee shall notify the Claimant
within 60 days of allowance or denial of the claim, unless the Claimant receives
written notice prior to the end of the sixty (60) day period stating that
special circumstances require an extension of the time for decision and
specifying the expected date of decision. The notice of the such decision shall
be in writing, sent by mail to the Claimant’s last known address, and if a
denial of the claim, must contain the following information:
     (i) the specific reasons for the denial;

-10-



--------------------------------------------------------------------------------



 



     (ii) specific reference to pertinent provisions of the Plan on which the
denial is based;
     (iii) if applicable, a description of any additional information or
material necessary to perfect the claim, an explanation of why such information
or material is necessary, and an explanation of the claims review procedure; and
     (iv) a description of the Plan’s claims review procedure, including a
statement of the Claimant’s right to bring a civil action under Section 502 of
ERISA if the Claimant’s claim is denied upon review.
     (b) A Claimant is entitled to request a review of any denial of his claim.
The request for review must be submitted in writing to the Administrator within
60 days after receipt of the notice of the denial. The timely filing of such a
request is necessary to preserve any legal recourse which may be available to
the Claimant and, absent the submission of request for review within the 60-day
period, the claim will be deemed to be conclusively denied. Upon submission of a
written request for review, the Claimant or his representative shall be entitled
to review all pertinent documents, and to submit issues and comments in writing
for consideration by the Administrator. The Administrator shall fully and fairly
review the matter and shall consider all information submitted in the review
request, without regard to whether or not such information was submitted or
considered in the initial claim determination. The Administrator shall promptly
respond to the Claimant, in writing, of its decision within 60 days after
receipt of the review request. However, due to special circumstances, if no
response has been provided within the first 60 days, and notice of the need for
additional time has been furnished within such period, the review and response
may be made within the following 60 days. The Administrator’s decision shall
include specific reasons for the decision, including references to the
particular Plan provisions upon which the decision is based, notification that
the Claimant can receive or review copies of all documents, records and
information relevant to the claim, and information as to the Claimant’s right to
file suit under Section 502(a) of ERISA.
     (c) If a determination of disability for purposes of Section 6.1(b) or 6.2
becomes necessary and if such determination is considered to be with respect to
a claim for benefits based on disability for purposes of 29 CFR
Section 2560.503-1, then the Administrator shall adopt and administer a special
procedure for considering such disability claims meeting the requirements of 29
CFR Section 2560.503-1 for disability benefit claims.
     7.7 Conflict of Interest. No person who is covered under the Plan may vote
or decide upon any matter relating solely to himself or vote in any case in
which his individual right to any benefit under the Plan is particularly
involved. Decisions shall be made by remaining members of the Corporation’s
Board of Directors.
ARTICLE VIII
MISCELLANEOUS
     8.1 Amendment or Termination. The Corporation (through its Board of
Directors or authorized officers or employees) reserves the right to alter or
amend the Plan, or any part thereof, in such manner as it may determine, at any
time and for any reason. Further, the Board of Directors of the Corporation
reserves the right to terminate the Plan, at any time and for any reason.
Notwithstanding the foregoing, in no event shall any amendment or termination
deprive any Participant or Beneficiary of any amounts credited to him under this
Plan as of the date of such amendment or termination; provided,

-11-



--------------------------------------------------------------------------------



 



however, that the Corporation may prospectively change the manner in which
earnings are credited or discontinue the crediting of earnings and, further, the
Corporation may make any amendment it deems necessary or desirable for purposes
of compliance with the requirements of Code Section 409A and regulations
thereunder.
     If this Plan is terminated, no additional deferrals or contributions shall
be credited to any Participant Account hereunder. Following Plan termination,
Participants’ Accounts shall be paid at such time and in such form as provided
under Article VI of the Plan. Notwithstanding the preceding sentence, either at
the time of termination or on a subsequent date the Corporation may, in its
discretion, determine to distribute the then existing Account balances of
Participants and beneficiaries and, following such distribution, there shall be
no further obligation to any Participant or beneficiary under this Plan;
provided, however, that the authority granted to the Corporation under this
sentence shall be implemented only to the extent permissible under Code
Section 409A and regulations and other guidance issued by the Internal Revenue
Service interpreting the provisions of that Section.
     8.2 Applicable Law. This Plan shall be governed by the laws of the State of
Wisconsin, except to the extent preempted by the provisions of ERISA or other
applicable federal law.
     8.3 Relationship to Other Programs. Participation in the Plan shall not
affect a Participant’s rights to participate in and receive benefits under any
other plans of the Corporation, nor shall it affect the Participant’s rights
under any other agreement entered into with the Corporation, unless expressly
provided otherwise by such plan or agreement. Any amount credited under or paid
pursuant to this Plan shall not be treated as any type of compensation or
otherwise taken into account in the determination of the Participant’s benefits
under any other plans of the Corporation, unless expressly provided otherwise by
such plan.
     8.4 Non-Assignability by Participant. No Participant or Beneficiary shall
have any right to commute, sell, assign, pledge, convey, or otherwise transfer
any rights or claims to receive benefits hereunder, nor shall such rights or
claims be subject to garnishment, attachment, execution or levy of any kind
except to the extent otherwise required by law.
     8.5 No Right to Continued Service. Neither participation in this Plan, nor
the payment of any benefit hereunder, shall be construed as giving to a
Participant any right to be retained in the service of the Corporation, or
limiting in any way the right of the Corporation to terminate the Participant’s
service at any time.
     8.6 Assignability by Corporation. The Corporation shall have the right to
assign all of its right, title and obligation in and under this Plan upon a
merger or consolidation in which the Corporation is not the surviving entity or
to the purchaser of substantially its entire business or assets or the business
or assets pertaining to a major product line, provided such assignee or
purchaser assumes and agrees to perform after the effective date of such
assignment all of the terms, conditions and provisions imposed by this Plan upon
the Corporation. Upon such assignment, all of the rights, as well as all
obligations, of the Corporation under this Plan shall thereupon cease and
terminate.
     8.7 Unsecured Claim; Grantor Trust. The right of a Participant to receive
payment hereunder shall be an unsecured claim against the general assets of the
Corporation, and no provisions contained herein, nor any action taken hereunder
shall be construed to give any individual at any time a security interest in any
asset of the Corporation, of any affiliated corporation, or of the stockholders
of the Corporation. The liabilities of the Corporation to a Participant
hereunder shall be those of a debtor pursuant to such contractual obligations as
are created hereunder and to the extent any person acquires a right to receive
payment from the Corporation hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Corporation. The Corporation may
establish a grantor trust (but

-12-



--------------------------------------------------------------------------------



 



shall not be required to do so) to which the Corporation may in its discretion
contribute (subject to the claims of the general creditors of the Corporation)
the amounts credited to the Account. If a grantor trust is so established,
payment by the trust of the amounts due the Participant or his Beneficiary
hereunder shall be considered a payment by the Corporation for purposes of this
Plan.
     8.8 Notices or Filings. Any notice or filing required or permitted to be
given to the Administrator hereunder shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:
Corporate Treasurer
Brady Corporation
P.O. Box 571
Milwaukee, WI 53201-0571
     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
     Any notice or filing required or permitted to be given to a Participant
hereunder shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
     8.9 Special rules for 2005-2006. Notwithstanding the usual rules required
regarding the deferral elections and distribution elections:
     (a) A Participant may on or before March 15, 2005 make a new deferral
election to apply to amounts which would otherwise be paid in calendar year
2005; provided that such amounts have not been paid or became payable at the
time of the election. Such election shall remain in effect for future years
until modified pursuant to Section 3.2.
     (b) On or before December 31, 2006, a Participant may elect an In-Service
Payment Event Date and/or make an election as to distribution of his Account
from among the choices described at Section 6.1 hereof without complying with
the rules described in Section 6.2 hereof as long as the effect of the election
is not to accelerate payments into 2006 or to defer payments which would
otherwise have been made in 2006. Such election shall become effective after the
last day upon which it is permitted to be made. In order to change any such
election after December 31, 2006, the requirements of Section 6.2 hereof must be
satisfied.
     IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer
to execute this Plan document on its behalf this 14th day of September, 2006, to
be effective as of January 1, 2005.

                  BRADY CORPORATION    
 
           
 
  By:   /s/ Frank M. Jaehnert    
 
           
 
  Attest:   /s/ Conrad G. Goodkind    

-13-